NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SOFTKETEERS, INC., a California                 No.    19-55529
corporation,
                                                D.C. No.
                Plaintiff-Appellee,             8:19-cv-00519-JVS-JDE

 v.
                                                MEMORANDUM*
REGAL WEST CORPORATION, DBA
Regal Logistics, a Washington corporation;
et al.,

                Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                     Argued and Submitted November 5, 2019
                     Submission Deferred November 8, 2019
                         Resubmitted December 13, 2019
                              Pasadena, California

Before: FARRIS, McKEOWN, and PARKER,** Circuit Judges.

      Regal West Corporation (“Regal”) appeals from the district court’s order



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Barrington D. Parker, Jr., United States Circuit Judge
for the U.S. Court of Appeals for the Second Circuit, sitting by designation.
granting Softketeers, Inc.’s (“Softketeers”) motion for a preliminary injunction in

its action for copyright infringement and misappropriation of trade secrets. The

parties are familiar with the facts, so we do not repeat them here.

      We review a district court’s order granting a motion for a preliminary

injunction for abuse of discretion. adidas Am., Inc. v. Skechers USA, Inc., 890
F.3d 747, 753 (9th Cir. 2018). We have jurisdiction under 28 U.S.C. § 1292(a)(1),

and we affirm in part and remand in part.

      A motion for a preliminary injunction is governed by the multi-factor test

outlined by the Supreme Court in Winter v. Natural Resources Defense Council,

Inc., 555 U.S. 7, 20 (2008). Under the Winter test, the plaintiff has the burden to

establish: (1) likelihood of success on the merits, (2) that the plaintiff is likely to

suffer irreparable harm if the preliminary injunction is not granted, (3) that the

balance of equities favors the plaintiff, and (4) that the injunction is in the public

interest. Id.

      Applying the Winter factors, the district court did not abuse its discretion in

granting Softketeers’s motion for a preliminary injunction. The court concluded

that, on the record before it, Softketeers had established a likelihood that it would

succeed on its copyright and misappropriation of trade secrets claims, that it would

likely suffer irreparable harm absent a preliminary injunction, that the balance of

equities favored Softketeers, and that the injunction was in the public interest.


                                            2
        The district court also did not abuse its discretion by issuing the preliminary

injunction without an evidentiary hearing. In our circuit, there is no presumption

that the issuance of a preliminary injunction requires an evidentiary hearing. See

Int’l Molders’ & Allied Workers’ Local Union v. Nelson, 799 F.2d 547, 555 (9th

Cir. 1986).

        We remand to the district court the issue of the bond imposed in conjunction

with the preliminary injunction. Federal Rule of Civil Procedure 65(c) allows the

district court to require a party to post “security in an amount that the court

considers proper to pay the costs and damages sustained by any party found to

have been wrongfully enjoined or restrained.” After considering the dispute

between the parties as to the potential costs and damages of a wrongful injunction,

the district court imposed a bond of $75,000. However, the district court did not

provide a rationale for this low bond. We remand to the district court to provide a

reason why it arrived at that figure and, if appropriate, reconsider the amount of the

bond.

        AFFIRMED IN PART AND REMANDED IN PART.

        Each party shall pay its own costs on appeal.




                                            3